Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 9/25/2020.
2.	Claims 1-20 are pending in this application. Claims 1, 8 and 15 are independent claims.
3.	Claims 1-20 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest maturing a knowledge corpus using artificial intelligence (AJ) and user collaboration by creating, by an AI response system, a knowledge corpus based on retrieved data associated with a first user; executing, by the AI response system, a search to locate one or more matching knowledge corpora based on a request of the first user; identifying, by an anonymous network, at least one cluster of one or more anonymous second users having respective search requests that substantially match the search request of the first user; executing an AI exchange between the identified one or more anonymous second users and the first user; and maturing the knowledge corpus, via the AI response system, based on the AI exchange between the first user and the identified one or more anonymous second users.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Brandstetter (US 2018/0300393).
	Allen et al (US 2016/0196313).
	Argue et al (US 2016/0063599).
	Lee et al (US 2015/0379087).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174